NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of AU 2014236647 teaches gasifying biomass and coal, and teaches classifying ash such that the smaller ash particles are recycled to the gasification reactor using carbon dioxide as the transport gas while the larger particles are not (para. [0007]), and provides no details regarding the product gas.  FR 2743517 teaches gasifying carbonaceous material, and is concerned with classifying inert and solid particles in order to return part of which to the reactor, while the product gas is sent to a turbine for energy recovery.  Furthermore, it would not have been obvious to modify Jiang et al. in order to arrive at instant claim 1 as amended since Jiang is not concerned with the particle size of the heat transfer material being recycled back to the reactor, and since Jiang treats the heat transfer material in a combustion chamber and then recycles it back to the gasifier.  Therefore, the closest prior art of record fails to teach or make obvious the instantly claimed invention.
Relevant art has been cited in the attached PTO-892 form.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAITY V CHANDLER/							5/6/2022Primary Examiner, Art Unit 1725